COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:       Aleksander Borisov v. Kerry Lea Keels Chief Clerk,
                           Harris County Justice Court Precinct 5, Place 1

Appellate case number: 01-15-00522-CV

Trial court case number: 1041858

Trial court:               County Court at Law No. 4 of Harris County

        On October 16, 2015, appellant, Aleksander Borisov, filed a brief in this
appeal. On January 5, 2016, appellee, Kerry Lea Keels Chief Clerk, Harris County
Justice Court Precinct 5, Place 1, filed a Motion to Require Appellant to Rebrief.
Appellant’s brief violates the formal requirements set forth in TEX. R. APP. P.
38.1(f) (requiring brief to state concisely all issues or points presented for review),
(g) (requiring statement of facts to be supported by record references),
(h) (requiring succinct, clear, and accurate statement of the arguments), and
(i) (requiring clear and concise argument with citations to authorities and to the
record). Therefore, the Court orders the brief redrawn. See TEX. R. APP. P.
38.9(a). If appellant’s redrawn brief does not comply with TEX. R. APP. P. 38.1,
the Court may strike the brief, prohibit appellant from filing another brief, and
proceed as if appellant had failed to file a brief, i.e., dismiss appellant’s appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a), 38.9(a).


      The final deadline for appellant to file a redrawn brief is 30 days from the
date of this order. If appellant fails to timely comply, the Court may dismiss this
appeal for want of prosecution without further notice. See TEX. R. APP. P. 42.3(b),
38.9(a), 38.8(a).
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually

Date: January 26, 2016